The will not only gave Sarah J. Crooker a life estate in the property in question, but it also, in language sufficiently clear, empowered her to dispose of the same for her maintenance and support when such course should become necessary. Burleigh v. Clough, 52 N.H. 267. The superior court has found *Page 335 
that at the time the land was sold by Mrs. Crooker it was necessary for her support and maintenance to sell it, that all the proceeds of the sale were applied to her support and maintenance during her lifetime, that the sale was made in good faith, and that the land brought all it was worth. These facts bring the deed clearly within the power given by the will.
The evidence offered by the plaintiff tending to show that Mrs. Crooker was of unsound mind was, under the circumstances and so far as the plaintiff was concerned, immaterial and properly excluded. Hall v. Butterfield, 59 N.H. 354, 356.
Exception overruled.
All concurred.